      Case 2:20-cv-01726-RFB-DJA Document 5 Filed 01/06/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10

11    HAYFORD ATTA KYEREMEN,                                Case No. 2:20-cv-01726-RFB-DJA
12                        Petitioner,                       ORDER
13            v.
14    UNITED STATES DEPARTMENT OF
      HOMELAND SECURITY,
15
                          Respondent.
16

17           This is a habeas corpus action under 28 U.S.C. § 2241. The court directed petitioner either

18   to file an application to proceed in forma pauperis or to pay the filing fee. ECF No. 3. The Court's

19   order has been returned in the mail with the notation that petitioner is not at the Henderson

20   Detention Center. Petitioner has not provided the Court a new address. Therefore, the Court thus

21   dismisses this action under LR IA 3-1.

22           Reasonable jurists would not find the court's conclusion to be debatable or wrong, and the

23   court will not issue a certificate of appealability.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                            1
     Case 2:20-cv-01726-RFB-DJA Document 5 Filed 01/06/21 Page 2 of 2



 1          IT THEREFORE IS ORDERED that this action is DISMISSED without prejudice because

 2   petitioner has not informed the court of his current address. The clerk of the court is directed to

 3   enter judgment accordingly and to close this action.

 4          IT FURTHER IS ORDERED that a certificate of appealability will not issue.

 5          DATED: January 6, 2021
 6                                                               ______________________________
                                                                 RICHARD F. BOULWARE, II
 7                                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
